Case: 3:18-cv-00223-TMR-SLO Doc #: 18 Filed: 02/02/21 Page: 1 of 1 PAGEID #: 1047



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

STEPHEN W. HENSLEY, SR.,                     :
                                             :      Case No. 3:18-cv-00223
           Plaintiff,                        :
                                             :      District Judge Thomas M. Rose
vs.                                          :      Magistrate Judge Sharon L. Ovington
                                             :
COMMISSIONER OF THE SOCIAL,                  :      DECISION AND ENTRY
SECURITY ADMINSTRATION,                      :
                                             :
           Defendant.                        :

           The Court has conducted a de novo review of the Report and Recommendations of

United States Magistrate Judge Sharon L. Ovington (ECF No. 17), to whom this case was

originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been

filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b) has

expired, hereby ADOPTS said Report and Recommendations.

           It is therefore ORDERED that:

      1.      The Report and Recommendations docketed on January 13, 2021 (ECF No. 17)
              is ADOPTED in full;

      2.      The Motion for Allowance of Attorney Fees filed by Plaintiff’s counsel (ECF
              No. 14) is GRANTED, and the Commissioner is directed to pay Plaintiff’s
              attorney fees pursuant to 42 U.S.C. § 406(b) in the total amount of $14,000.00;

      3.      Plaintiff’s counsel is directed to pay Plaintiff the amount of attorney fees—
              $2,920.00—previously awarded under the Equal Access to Justice Act (ECF
              No. 13); and

      4.      The case remains terminated on the Court’s docket.

February 2, 2021                                    *s/Thomas M. Rose

                                                             Thomas M. Rose
                                                        United States District Judge
